LEVINE, J,
concurring:
I concur in the judgment rendered in this case, and also in the views expressed in this opinion, with the' exception of one statement found in the opinion dealing with “the right of the truck driver to back into the pile of excelsior without knowing what was on, in or under it.” I am of the opinion that even if this were the only fact disclosed in the record, namely, that the truck driver backed into the premises of another person where there was a pile of excelsior concealing his view so that he did not know what was back of it, on it, or under it, that the jury from that fact alone would be authorized to infer negligent conduct on the part of the truck driver; that a duty devolves upon the truck driver under such circumstances to make certain that there is nothing on such pile of excelsior, under it, or back of it; that he has no right to assume, with his view concealed as it was in this case, that there was nothing on this pile of excelsior, back of it, or under it.
With the added views of this record set forth in the majority opinion, the case as made out for the plaintiff is, of course, much stronger, and there is an additional reason why the trial court should have submitted the case to the jury.